JUSTICE HEIPLE, dissenting: In applying Supreme Court Rule 402 and vacating the plea and sentence in the case, the majority has ignored the relevant facts, as well as long-standing Illinois law. The first relevant fact the majority overlooked is that the defendant failed to raise the issue of improper admonishment at his sentencing hearing or in his motion to withdraw his guilty plea. Our supreme court has repeatedly emphasized that any error not raised in a post-trial motion is waived on appeal. (See People v. Adkisson (1980), 83 Ill. 2d 1, 7 (and cases cited therein).) Furthermore, as the Adkisson court noted, the waiver rule set forth in Supreme Court Rule 604(d) could scarcely have been more definite, as it provides: “Upon appeal any issue not raised by the defendant in the motion to withdraw the plea of guilty and vacate the judgment shall be deemed waived.” (107 Ill. 2d R. 604(d).) As Hlinois courts have stated in numerous opinions, the purpose of the waiver rule is to encourage timely objections to trial court errors in order to permit review and correction by the trial court, rather than to reward the non-objecting party with a reversal for an inexcusable failure to act. By failing to raise the issue at the sentencing hearing or in the post-trial motion, the defendant has waived the argument. (See also People v. Shiflet (1984), 125 Ill. App. 3d 161.) Accordingly, the majority should not have considered the issue, but should have summarily affirmed the order of the trial court. The second important fact the majority ignored is that not only did the defendant fail to object to the imposition of a consecutive sentence at the sentencing hearing, he specifically informed the trial court that a consecutive sentence for the offense of escape was available. This court has previously held that it cannot allow a defendant to complain of an error which he invited or in which he acquiesced. (People v. Beavers (1986), 141 Ill. App. 3d 790.) Having informed the trial court at the hearing of the availability of a consecutive sentence, the defendant cannot on appeal contradictorily claim that the court could not impose a consecutive sentence. Because the defendant invited a consecutive sentence, and then failed to object to its imposition either at his sentencing hearing or in his motion to vacate the plea, the majority erred in considering the propriety of a consecutive sentence on appeal. The sentence was entirely appropriate and the trial court should have been affirmed. For the foregoing reasons, I respectfully dissent.